Citation Nr: 1424364	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to specially adapted housing or home adaptation grant.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to June 1996 and from January 2004 to March 2005.  He received the Purple Heart Medal and Combat Action Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned at a hearing at the RO in July 2013.  A transcript of the hearing was reviewed prior to this decision.  

The appeal is REMANDED to the agency of original jurisdiction.


REMAND

Entitlement to specially adapted housing or home adaptation grant requires a service connected disability that is rated permanent and total; and additionally causes specified impairments.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809a(a)-(b) (2013).  The Veteran contends that he qualifies for these benefits because he has loss of use of the lower extremities due to service connected low back, right knee and right ankle disabilities.  These are not; however, currently rated permanent and total (he is in receipt of compensation for PTSD rated 100 percent, but does not contend that this disability causes any impairment that would qualify him for specially adapted housing or home adaptation grant).

At his hearing the Veteran and his representative contended that the knee, ankle and back disabilities had worsened.  They thereby raised issues of entitlement to increased ratings.  These issues are inextricably intertwined with the issues of entitlement to specially adapted housing or home adaptation grant.

The Veteran also reported recent VA treatment.  The claims files contain no treatment records for the period since March 2012.

The appeal is remanded for the following:

1.  Obtain records of the Veteran's treatment for service connected disabilities at VA since March 2012.

2.  Adjudicate the Veteran's entitlement to increased ratings for his low back, right knee and right ankle disabilities.  These issues should not be certified to the Board, unless the Veteran perfects appeals.

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



